Opinion by
Judge Craig,
Plaintiff Thomas Schreiber, an income maintenance worker' with the Pennsylvania Department of Public Welfare (DPW), has filed this original jurisdiction action, for violation of his civil rights under 42 TJ.S.C. §1983, against defendants DPW, William Jeter and Yertell Jones, formerly DPW employees, and Don Jose Stovall, executive director of the Philadelphia County Board of Assistance. DPW, Jones and Stovall have filed preliminary objections demurring to the complaint.
Schreiber asserts that the defendants have discriminated against him because of his union activities and his “active stance” on office procedures and per*479sonnel policies. Sehreiber argues that the defendants have subjected him to discriminatory .treatment in an effort to prevent him from exercising his civil rights.
The complaint contains allegations that the defendants changed Sehreiber’s caseload completely several times over a short period, that each new caseload was larger or more difficult, that the defendants assigned Sehreiber a Spanish-speaking caseload although he does not speak Spanish, that because of these caseload changes Sehreiber had to work overtime, and that the defendants required Sehreiber to keep a minute-by-minute log of his overtime hours. The complaint also contains the allegation that, under color of law, the defendants treated Sehreiber differently than other employees.1
Sehreiber is a classified civil service employee. The Civil Service Act2 provides an administrative remedy3 for discriminatory discipline and work assignments. Section 905.1 of the Act4 states in pertinent part:
No officer or employee of the Commonwealth shall discriminate against any person in ... any . . . personnel action with respect to the classified service because of... non-merit factors.
Sehreiber’s complaint states a civil service violation.5
Not every legally cognizable injury which may have been inflicted by a state official acting under color of law establishes a cause of action under 42 U.S.C. §1983. The complaint contains only general conclusions of *480law stating that the defendants have violated Schreiber’s rights of free speech, association and equal protection. Because the complaint alleges no facts which would show that Schreiber’s constitutionally protected liberty or property interests or federal statutory rights have been violated, we decide that no constitutional tort has been pleaded. Paul v. Davis, 424 U.S. 693 (1976).
Accordingly, we sustain defendants ’ demurrer and dismiss the complaint.
Order
Now, May 13, 1982, defendants’ preliminary objections, Nos. 20, 21 and 23, are sustained and plaintiff’s complaint is hereby dismissed.
Judge Mencer did not participate in the decision in this case.

 Although Sehreiber states in his brief that defendants have made notations in his employee record, there is no averment of defamation.


 Civil Service Act, Act of August 5, 1941, P.L. 752, as amended, 71 P.S. §§741.1-741.1002.


 Section 951(b) of the Act, 71 P.S. §741.951 (b).


 71 P.S. §741.905a.


 The availability of state remedies adequate to redress the infringement of constitutionally protected rights can negate a re0medy under 42 U.S.C. §1983. Ingraham v. Wright, 430 U.S. 651 (1977).